Citation Nr: 1822027	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-28 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for obesity.

2.  Entitlement to service connection for bowel incontinence.

3.  Entitlement to service connection for chronic arthritis of the lower extremities, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Lori Chism, Attorney


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from June 1978 to June 1981 and from December 1981 to November 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran initially requested a hearing in connection with his substantive appeal in July 2014.  However, he failed to appear for the scheduled hearing on April 11, 2017, and has not requested that his hearing be rescheduled.  The Board finds that the request for a hearing has been withdrawn and the Board may proceed with a decision.

The issue of entitlement to service connection for bowel incontinence is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Obesity is not a disorder for VA compensation purposes.  

2.  The currently demonstrated chronic arthritis is not shown to be due an in-service event or incident of the Veteran's period of active duty service.  The Veteran's chronic arthritis was not caused or aggravated by service or his service-connected disabilities.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for obesity have not been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for entitlement to service connection for chronic arthritis, to include as secondary to a back condition, have not been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Appellate review may proceed without prejudice to the Veteran.



II.  Service Connection

The Veteran contends that his obesity and chronic arthritis are related to military service.

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be competent evidence of:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  See Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection will be presumed for certain chronic diseases, such as arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2017).  Presumptive service connection for chronic diseases must be considered on three bases:  chronicity during service, manifestations within one year of the Veteran's separation from service, and continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside of the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Obesity

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Veteran's VA treatment records document a history of obesity.  See March 2016 VA treatment records; see also April, and June 2017 VA treatment records.  However, the Board notes that the United States Court of Appeals for Veterans Claims has recently held that "there is currently no provision in the rating schedule to compensate for obesity."  Marcelino v. Shulkin, 2018 U.S. App. Vet. Claims LEXIS 64, *6 (Vet. App. Jan. 23, 2018).

The Board finds therefore that there is insufficient evidence to place the evidence in equipoise as to whether the Veteran suffers from a compensable disorder.  On the basis of these findings and following a full review of the record, the Board concludes that the record does not show that the Veteran currently suffers from a compensable disability, and service connection is consequently not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

B.  Chronic Arthritis

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  An October 2011 VA examination diagnosed the Veteran with arthritis of the right foot.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether he has a current disability and therefore the Veteran meets the initial threshold criterion for entitlement to service connection of a current disability with respect to any confirmed diagnosis.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

Moreover, in the Veteran's February 2015 VA examination, the VA examiner opined that his arthritis is less likely than not proximately due to or the result of his service-connected condition, namely, his calluses.  The examiner opined that calluses are "among the most frequent skin conditions, the stratum corneum, in response to repeated friction or pressure."  Furthermore, "[c]alluses are essentially an accumulation of dead skin which has no physiologic or biomechanical causal relationship with the development of arthritic conditions of the joints."  The Board gives this VA examination high probative weight because the VA examiner provides reasoned rationales and bases for his opinion and he reviewed the Veteran's claims file.

The Board has considered whether the Veteran is entitled to service connection on a presumptive basis; however, the preponderance of the evidence establishes that service connection for his claimed disability cannot be granted based on any applicable presumption.  The report of the February 2015 VA examination is unfavorable to the Veteran's claim that his arthritis in the lower extremities is linked to his service.  Similarly, the post-service VA and private treatment records reveals that the Veteran was first diagnosed with this condition in 2011.  Thus, the post-service treatment records establish that the Veteran did not manifest arthritis in his lower extremities within one year following his service separation.

The Board has also considered whether the Veteran is entitled to service connection on a direct basis; however, the preponderance of the evidence establishes that service connection for his claimed disability on a direct basis is also not warranted as the evidence fails to show an event, disease, or injury in service.

The Board has also considered the statements made by the Veteran and his representative that the Veteran's claimed disability is due to service.  However, because the record does not indicate that the Veteran has the specialized knowledge to attribute his claimed arthritis to a specific incident in service, the Board finds that these opinions are outweighed by the VA examiner's opinion.  This is because the diagnosis and etiology of chronic arthritis is a complex medical decision that requires expertise to determine.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  As such, the Board places some probative weight on the Veteran's statements because he can report on the observable symptoms but he does not have the medical expertise to provide a diagnosis or an opinion as to the origin of his disability.  Davidson, supra.  VA examiners have specialized medical knowledge to make such determinations.

While the Board is sympathetic to the Veteran's contentions, in the final analysis, the Board finds that the preponderance of the evidence is against his claim.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.


ORDER

Entitlement to service connection for obesity is denied.

Entitlement to service connection for chronic arthritis of the lower extremities, to include as secondary to service-connected disability, is denied.


REMAND

The Board finds that the matter on appeal with respect to entitlement to service connection for bowel incontinence must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

In October 2011, a VA examination was obtained.  The VA examiner reported that although the Veteran was previously treated for gastrointestinal reflux disease, there were no longer any present symptoms.  The VA examiner further noted the Veteran's history of incontinence.  VA treatment records do in fact document a history of gastrointestinal bowel incontinence.  See April and June 2017 VA treatment records.  The Board finds that the VA examiner's responses are inadequate to resolve the Veteran's claim with respect to his bowel incontinence condition.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that a new VA medical examination and opinion is necessary to determine if the Veteran currently has a bowel incontinence condition and if so, the nature and etiology of any diagnosed disabilities is appropriate in this case.  38 C.F.R. § 3.159(c)(4)(2017).

The VA examiner provides a conclusory rationale and an incomplete analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner also does not opine as to the nature and etiology of this diagnosis.  Thus, a new opinion is necessary.

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA treatment records dated since November 2017 should be associated with the claims file.

2.  After the above development has been completed and all records have been associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed bowel incontinence disorder.  Any and all studies, tests, and evaluations that are deemed necessary should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records and specifically the Veteran's treatment records and the October 2011 VA examination report.  The examiner should then:

(a)  Provide a specific diagnosis for any current bowel incontinence disability.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any currently diagnosed bowel incontinence disability originated during, or is etiologically related to, active duty service.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

3.  After conducting any additional development deemed necessary, readjudicate the claim.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, allow the appropriate time for response, and thereafter return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


